In an action, inter alia, for a judgment declaring that the defendant Providence Washington Insurance Company is obligated to defend Phyllis Cohen and Mindy Berger in a certain action, the said defendant appeals from a judgment of the Supreme Court, Nassau County, dated June 7, 1976, which, upon an agreed statement of facts, inter alia, declared that its disclaimer of liability was invalid as to all defendants and that it is obligated to defend and pay any judgment or settlement, within the limits of its policy, which may be obtained against Phyllis Cohen and Mindy Berger in the action in question. Judgment affirmed, with $50 costs and disbursements. Under the provisions of the "Assigned Risk Plan”, coverage became effective upon the insured’s presentation of an insurance identification card and the issuance of a registration by the Department of Motor Vehicles. In any event, appellant is estopped, under the circumstances of this case, from disclaiming coverage. Insurance coverage by appellant is required under the plan. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.